97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Emmanuel G. LEEPER, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1404.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 4, 1996.Filed:  September 26, 1996.

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Emmanuel G. Leeper appeals from the final judgment of the District Court1 for the Eastern District of Missouri denying his 28 U.S.C. § 2255 motion to vacate his sentence.  Having carefully reviewed the record, including the parties' briefs, we affirm on the basis of the district court's decision.  See 8th Cir.  R. 47B.



1
 The Honorable George G. Gunn, Jr., United States District Judge for the Eastern District of Missouri